IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                            November 21, 2007
                               No. 07-10113
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk
NORMAN E. ROBINSON,

                                          Petitioner-Appellant,

v.

WARDEN COLE JETER,

                                          Respondent-Appellee.


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:06-CV-824


Before HIGGINBOTHAM, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
      Norman E. Robinson, federal prisoner # 04307-003, was convicted and
sentenced for conspiracy to manufacture methamphetamine and phenylacetone.
Robinson now appeals the district court’s dismissal of his § 2241 petition in
which he challenged the validity of his indictment on the basis that it did not
allege the quantity of drugs for which he was sentenced. The district court
dismissed the petition, finding that Robinson was attempting to collaterally
attack his conviction and sentence and that 28 U.S.C. § 2255 was therefore the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10113

correct procedural vehicle for Robinson’s claims. Because Robinson challenges
the validity of his sentence in his § 2241 petition but has failed to demonstrate
that his claims fall within the “savings clause” of § 2255, the district court did
not err in dismissing his § 2241 petition. See Reyes-Requena v. United States,
243 F.3d 893, 901-04 (5th Cir. 2001); Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.
2000).
      AFFIRMED.




                                        2